ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the court of appeals filed September 26, 1995, 1995 WTL 565062, answering a question certified by the district court be, and the same is, affirmed. The district court denied Strom’s motion to dismiss four counts of gross misdemeanor DWI on double jeopardy grounds but certified the double jeopardy question to the court of appeals as important and doubtful. The court of appeals answered the question in the negative. This case is controlled by our decision in State v. Hanson, 543 N.W.2d 84 (Minn.1996). The decision of the court of appeals is affirmed.
BY THE COURT:
/s/ Alexander M. Keith Chief Justice